’T'GQLY, in his life time, had given a bond in the penalty of •®~ five hundred pounds, with a condition underwritten, that if Tooly should recover certain Negroes, and should deliver to said Jasper one half of them, and one of them taking one, and the other another, and so on till all were divided, that then the above obligation should be void.
The plaintiffs brought covenant, and at this term obtained a Verdict for £. 757 5 and it was moved in arrest of judgment, thafi covenant would not lie on this bond, nor on the condition there-, of, nor would any action lie on the condition.
Curia advesuri vult»